Name: Commission Decision of 27 June 1978 authorizing Ireland not to apply Community treatment to men's and boys' outer garments: men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textile fibres, falling within heading No ex 61.01 (NIMEXE code 61.01-51, 54, 57) of the Common Customs Tariff, originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-07-18

 nan